RENDERED: APRIL 15, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2020-CA-1528-MR


BRENDA MCGUIRE SEXTON                                                 APPELLANT


                  APPEAL FROM CARTER CIRCUIT COURT
v.                 HONORABLE DAVID D. FLATT, JUDGE
                        ACTION NO. 19-CI-00442


CHARLES FRANK SEXTON                                                    APPELLEE


                                OPINION
                        REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CETRULO, LAMBERT, AND TAYLOR, JUDGES.

LAMBERT, JUDGE: Brenda McGuire Sexton appeals from the Carter Circuit

Court’s allocation of marital property in the dissolution of Brenda’s marriage to

Charles Frank Sexton (Frank). We reverse and remand.

             Brenda and Frank were married in June 1999. The couple had no

children together, although Brenda had two children from a previous relationship.

The Sextons resided in a home built on property that Frank owned before the
marriage. The mortgage and deed on the residence were initially in Frank’s name

only, as was the deed to the farm acreage (acquired by Frank from his father in

1994). The property was refinanced in 2003 and has since been paid off.

             The parties separated for a brief time in 2008. After they were

reconciled, the deed to the home was changed to their joint ownership with right to

survivorship. In 2016, the deed to the farm was similarly placed in the Sextons’

joint names. An adjoining small parcel of property was later purchased from

Frank’s brother for $3,500.00. That deed (also in the parties’ joint names) was not

recorded until after the dissolution action had commenced.

             Brenda filed her petition of dissolution of marriage on December 27,

2019, which she listed as the date of final separation. The final hearing was held

on September 10, 2020. Three decrees were entered, with each subsequent one

superseding the previous order. The dates of the orders were September 28, 2020,

October 22, 2020, and October 23, 2020. In its third order, the family court stated

that the court “by clerical error mistakenly entered two conflicted Decrees”; the

Court’s third order set aside and vacated the previous two. The court stated, “This

error is entirely the Court’s error and will be corrected by the following Findings

of Fact, Conclusions of Law, and Decree of Dissolution of Marriage[.]” The order

entered on October 22, 2020, was detailed, classified the assets and debts as

marital or non-marital, assigned them to the parties, and supported the court’s


                                         -2-
reasoning behind the division and assignment of property and debt. However, that

order was superseded by the third order, which did none of those things except

assign assets and debts to the parties and dissolve the marriage.

             Brenda filed post-judgment motions, which were denied, and she

appeals from the third order, entered on October 23, 2020.

             We begin by stating the standard of reviewing an order allocating

property and resolving other issues between parties dissolving their marriage.

Kentucky Rules of Civil Procedure (CR) 52.01 provides the general framework for

the circuit court as well as review in the Court of Appeals:

             In all actions tried upon the facts without a jury or with
             an advisory jury, the court shall find the facts specifically
             and state separately its conclusions of law thereon and
             render an appropriate judgment[.] . . . Findings of fact,
             shall not be set aside unless clearly erroneous, and due
             regard shall be given to the opportunity of the trial court
             to judge the credibility of the witnesses.
See Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003) (footnote omitted) (An

appellate court may set aside a lower court’s findings made pursuant to CR 52.01

“only if those findings are clearly erroneous.”). The Asente Court went on to

address substantial evidence:

             “[S]ubstantial evidence” is “[e]vidence that a reasonable
             mind would accept as adequate to support a conclusion”
             and evidence that, when “taken alone or in the light of all
             the evidence, . . . has sufficient probative value to induce
             conviction in the minds of reasonable men.” Regardless
             of conflicting evidence, the weight of the evidence, or the


                                          -3-
             fact that the reviewing court would have reached a
             contrary finding, “due regard shall be given to the
             opportunity of the trial court to judge the credibility of
             the witnesses” because judging the credibility of
             witnesses and weighing evidence are tasks within the
             exclusive province of the trial court. Thus, “[m]ere doubt
             as to the correctness of [a] finding [will] not justify [its]
             reversal,” and appellate courts should not disturb trial
             court findings that are supported by substantial evidence.

Id. at 354 (footnotes omitted). See also McVicker v. McVicker, 461 S.W.3d 404,

415-16 (Ky. App. 2015).

             In Young v. Young, 314 S.W.3d 306, 308 (Ky. App. 2010), this Court

specifically addressed the standard of review for the classification of property:

                    A trial court’s ruling regarding the classification of
             marital property is reviewed de novo as the resolution of
             such issues is a matter of law. Heskett v. Heskett, 245
             S.W.3d 222, 226 (Ky. App. 2008). We review a trial
             court’s determinations of value and division of marital
             assets for abuse of discretion. Armstrong v. Armstrong,
             34 S.W.3d 83, 87 (Ky. App. 2000) (quoting Duncan v.
             Duncan, 724 S.W.2d 231, 234-35 (Ky. App. 1987)).

Kentucky Revised Statutes (KRS) 403.190 provides for the assignment and

division of property and provides in relevant part as follows:

             (1) In a proceeding for dissolution of the marriage or for
             legal separation, or in a proceeding for disposition of
             property following dissolution of the marriage by a court
             which lacked personal jurisdiction over the absent spouse
             or lacked jurisdiction to dispose of the property, the court
             shall assign each spouse’s property to him. It also shall
             divide the marital property without regard to marital
             misconduct in just proportions considering all relevant
             factors including:


                                          -4-
                    (a) Contribution of each spouse to
                    acquisition of the marital property, including
                    contribution of a spouse as homemaker;

                    (b) Value of the property set apart to each
                    spouse;

                    (c) Duration of the marriage; and

                    (d) Economic circumstances of each spouse
                    when the division of property is to become
                    effective, including the desirability of
                    awarding the family home or the right to live
                    therein for reasonable periods to the spouse
                    having custody of any children.

KRS 403.190(2)(a) defines “marital property” as “all property acquired by either

spouse subsequent to the marriage except . . . [p]roperty acquired by gift, bequest,

devise, or descent during the marriage and the income derived therefrom unless

there are significant activities of either spouse which contributed to the increase in

value of said property and the income earned therefrom[.]”

             Brenda maintains that the circuit court erred in its findings and

conclusions in the following ways: (1) failing to classify property as marital or

non-marital; (2) failure to make an equitable division of marital property; and (3)

failure to find that the residence and farm were marital property.

             Brenda’s first and third arguments are well-taken: The circuit court’s

October 23, 2020, order failed to classify the property as marital or non-marital.




                                          -5-
Nor did it comply with other aspects of KRS 403.190. Therefore, we must reverse

the circuit court’s findings on those issues.

               Brenda’s remaining argument is that the division of property was

inequitable.

               [A] “just” division is not necessarily an equal division.
               Stipp v. St. Charles, 291 S.W.3d 720, 726 (Ky. App.
               2009), and Lawson v. Lawson, 228 S.W.3d 18, 21 (Ky.
               App. 2007). . . . [A] trial court has broad discretion to
               divide marital assets, and its determination of what
               constitutes a just division will not be disturbed absent an
               abuse of that discretion. Hempel v. Hempel, 380 S.W.3d
               549, 553 (Ky. App. 2012).
Cobane v. Cobane, 544 S.W.3d 672, 684 (Ky. App. 2018).

               We have examined the record in its entirety (including the transcript

of the final hearing and the exhibits submitted by the parties). At first blush the

circuit court’s findings appear to be supported by substantial evidence: The real

property (the farm, home, and small parcel) was assigned to Frank; Brenda

received the entirety of her pensions; Frank was ordered to pay Brenda $10,000.00

to equalize the division of property; Frank received the farm equipment; Brenda

was restored her father’s fishing equipment, the patio furniture, and the backyard

swing; she was also awarded the church print; each party was assigned the debt in

his or her name, and the parties were ordered to split the shared remaining debt

from the home equity line of credit ($2,648.65). The parties’ testimony and

exhibits at the hearing support these distributions.


                                           -6-
             Unfortunately, we cannot competently review the court’s decision on

appeal because of its failure to comply with KRS 403.190 in the October 23, 2020,

order. Although the second order (namely, the order entered the previous day)

gave more specific renderings, those findings were not incorporated by reference

to the October 23, 2020, order but were instead wholly supplanted by the latter one

which failed to comply with KRS 403.190. Therefore, we cannot properly review

the matter until such findings take place and are entered in the record.

             Accordingly, the order of the Carter Circuit Court is reversed, and this

matter is remanded with instructions for the family court to include in its order

sufficient findings upon which the family court based its division of property,

including values of the properties assigned and divided.



             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

MaLenda S. Haynes                          Marie E. Troxler
Grayson, Kentucky                          Russell, Kentucky




                                         -7-